 In theMatterof THE TEXAS PIPE LINE COMPANYandOIL WORKERSINTERNATIONAL UNION,C. I.O.Case No. 16 R-9013.-Diecided July 12, 1944Messrs. John, C. JacksonandB. B. McLaughlin,of Houston, Tex.,for the Company.Mr. Lindsay P. Walden,of Fort Worth, Tex., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Oil Workers International Union,C. I. 0., herein called the Union, alleging that a question affectingcommerce had arisen concerning the representation of employees ofThe Texas Pipe Line Company, Houston, Texas, herein called theCompany, the National Labor Relations Board provided for anappropriate hearing upon due notice before Robert F. Proctor, TrialExaminer.Said hearing was held at Fort Worth, Texas, on June13, 1944.The Company and the Union appeared, participated, andwere afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.The Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.All parties were affordedopportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THEBUSINESS OF THE COMPANYThe Texas Pipe Line Company is a Texas corporation doing busi-ness as a common carrier in the States of Texas, Oklahoma, Louisiana,Illinois, Indiana, andMontana.The Company operates approxi-mately 6,409 miles of trunk and gathering pipelineswithin saidStates for the gathering and transportation of crude oil.57 N. L. R. B., No. 35.196 THE TEXAS PIPE LINE COMPANY197During .1943 -the Company transported'at least' 55,000,000 barrelsof crude oil and petroleum products, a substantial quantity of whichwas transported through the Company's North Texaslines.A portionof the oil originating in the,State of Texas is transported through theCompany's lines to points within the State of Oklahoma.The presentproceedings involve only the North Texas Division of the Company.We find that the Company;is,engaged in comnierce.within_,the mean-ing of the National Labor Relations Act.H. THE ORGANIZATION INVOLVEDOilWorkers International Union is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to member-ship employees of the'Company.'111.THE QUESTION CONCERNING REPRESENTATIONOn April 13, 1944, the Union requested recognition as the collectivebargainingrepresentative,of employees in the North- Texas Division.The,Company declined to recognize the Union until it had been certifiedby the Board.A statement of a Field Examiner of the Board, introduced into'evidence at the hearing, indicates that the Union represents a substan-tial number of employees in the unit hereinafter found to be appro-priate 1 '-'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c)'and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union. contends that all operating and maintenance employeesin the North Texas Division,of the Company, excluding assistant gangforemen, assistant superintendents, assistant to chief clerks, assistantsto superintendents, carpenter foremen, chief clerks, chief main lineengineers, chief tour engineers, district foremen, division engineers,gang foremen, 'junior clerks, master mechanics, senior clerks, stenog-raphers; stenographer-clerks,-superintendents,atankage foremen, ware7housemen=clerical employees, and welder foremen, constitute an appro-priate unit.The only controversy with respect to the unit concernstour engineers, district gaugers, and assistant master mechanics.'The statement discloses that 'the Union submitted applications for membership bearingthe apparently genuine signatures of 83 persons whose names appeared on the Company'sApril 17, 1944,pay roll.The said pay loll listed approximately 261 employees in theappropriate unit '198DECISIONS OF NATIONAL;LABOR RELATIONS BOARDThe. afore-mentioned three-classes of employees have,been found bythe Board,after dispute in, bther.divisions of, the Company,2to-be non-supervisory. employees and thereby included in the unit.,The partiesagreedi-in the instant,proceeding that-the classifications in dispute'herein are' identical .with those -previously decided. - Accordingly, we,shall include tour engineers,district gaugers,-and -assistant'mastermechanics in the'unit.We find that all operating and.maintenance employees in the NorthTexas Division of the Company, including district gaugers, tour engi-neers, and assistant-master'mechanics,but excluding assistants to chiefclerks, junior clerks,,senior clerks,stenographers,stenographer-clerks,warehousemen-clerical employees,assistant gang foremen,assistantsuperintendents, assistants to superintendents,carpenter foremen, chief'clerks, chief main line engineers,chief tour engiuee'rs,.district foremen,division engineers,gang foremen,master mechanics,superintendents,tankage,foremen, and any other supervisory employees with authorityto hire,'promote, discharge,discipline,or otherwise effect changes inthe status of employees,or effectively recommend such action,consti-tute'a' unit appropriate'for the purposes of. collective bargaining,within the meaning of Section 9(b) of the Act..V.THE DETERMINATION OF REPRESENTATIVESWe shalldirect thatthe question concerning representation whichhas- arisen be resolved by means of an electionby secretballot amongthe employees in the appropriate unit whowere employedduring thepay roll period immediately precedipg the date ofthe Direction ofElection herein,subject to the limitations and additionsset forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power'vested in the National LaborRelations Board by Section 9-(c)-of the National-LaborRelations Act,and pursuantto ArticleIII, Section 9, of the NationalLaborRelationsBoard Rules and Regulations-Series 3, it is herebyDIRECTED that; as part of the investigation to ascertain representa-tives for the purposes,of collective bargaining with the- Texas PipeLine Company, Houston, Texas, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Sixteenth Region, .acting in thismatter as agent for the National Labor Relations Board, and subject2 SeeMatter of TheTexas Pipeline Company,55 N L R B 239, and 53 N. L R B. 431. 'V THE TEXAS PIPE LINE COMPANY199to Article III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid payr-ro11 period Because they were ill or on vacation or temporarilylaid off, and including employee's in the 'armed forces of the UnitedStates who present, themselves` in person at 'the polls, but excludingany who have since quit or been, discharged for cause and have notbeen rehired or reinstated prior to the date of the election, to determine,whether,or not they, desire to be represented ,by Oil Workers Interna-tiopal Union, C.- I. 0., for the purposes of collective bargaining.,